Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 as shown in Fig. 1-6 and drawn to a lid structure having a beverage preparing element comprising an extrusion cone receiving a pulling rod attached to a first block member.
Species 2 as shown in Fig. 7 and drawn to a lid structure having a beverage preparing element comprising an ice cube tray.
Species 3 as shown in Fig. 8 and drawn to a lid structure having a beverage preparing element comprising a tea strainer.
Species 4 as shown in Fig. 9 and drawn to a lid structure having a beverage preparing element comprising an extrusion cone having a central through hole and a partitioning membrane.
The species are independent or distinct because the species have the aforementioned exclusive features.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
In this particular case, the species require at least: different search queries including at least the aforementioned mutually exclusive features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (if applicable) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  


/R.A.G/Examiner, Art Unit 3754  

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754